Pee Curiam. This is an appeal from an order of the Superior Court finding the appellant Clark guilty of and punishing him for a contempt of that court in violating the same prohibitory injunction forming part of the decree described in the opinion in cause number 15959 in this court, filed contemporaneously herewith, which decree has been reversed by the Appellate Court as stated in that opinion. (Ante, p. 441.) As therein stated also, there is no longer any contention that contempt proceedings should be enforced or sustained, and the order of the Superior Court herein appealed from is therefore reversed. Reversed.